Beck, P. J.
William B. Jones filed a petition against E. G. Walton, receiver, wherein it was alleged that the latter had failed *254to pay to petitioner, who had acted as counsel to the receiver, a sum of money “assessed by order of the superior court of Campbell County, December 7, 1929, in favor of petitioner against the respondent.” Petitioner prayed that a rule nisi issue, requiring Walton to show cause why he should not be adjudged in contempt, and that on a hearing the rule be made absolute. After hearing evidence and argument of counsel, the court rendered judgment finding that the respondent was in contempt of court, and ordering that he be committed to jail; but the judgment provided that the respondent might purge himself of contempt by paying the amount fixed in the order formerly rendered. To this judgment Walton excepted.
In view of the judgment of December 7, 1929, in which the receiver was ordered “to pay to William B. Jones the sum of $200 in full for his services to date as attorney for the receiver,” no exception having been taken to this order, and taking into consideration the evidence submitted at the last hearing, the court did not err' in rendering the judgment and passing the order excepted to in the instant case.

Judgment affirmed.


All the Justices concur.